          Case: 3:21-cr-00084-WHR Doc #: 13 Filed: 07/26/21 Page: 1 of 3 PAGEID #: 31




                                  UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION AT DAYTON

    UNITED STATES OF AMERICA,                            :    Case No. 3:21-CR-84
                                                         :
             Plaintiff,                                  :    District Judge Walter H. Rice
                                                         :    Magistrate Judge Peter B. Silvain, Jr.
    vs.                                                  :
                                                         :
    ALL STEEL CARPORTS, INC,                             :
                                                         :
             Defendant.
                                                         :



                                 REPORT AND RECOMMENDATIONS1


            This case came before the Court for a plea hearing on July 21, 2021. Assistant United

States Attorney Brent Tabacchi appeared and represented the Government, and William R.

Gallagher appeared and represented Defendant All Steel Carports, Inc. Defendant’s authorized

representative, Thomas C. Fagerberg, was present with counsel.

            Prior to the hearing, the parties entered into a proposed plea agreement pursuant to Fed. R.

Crim. P. 11(c)(1)(C), which agreement has been filed of record. (Doc. #12). Under the terms of

the plea agreement, Defendant agreed to plead guilty as charged in the Information currently

pending against it, which charges it with knowingly conspiring to encourage and induce illegal

aliens to remain in the United States in violation of Title 8 U.S.C. § 1324(a)(1)(A)(v)(I). The

Court may accept the plea agreement, reject it, or defer a decision until the Court has reviewed the

presentence investigation report.

            During the plea hearing, the undersigned heard testimony on Defendant’s representative’s

authority to accept a plea on behalf of Defendant. Based on this testimony, the undersigned finds


1
    Attached is a NOTICE to the parties regarding objections to this Report and Recommendations.
    Case: 3:21-cr-00084-WHR Doc #: 13 Filed: 07/26/21 Page: 2 of 3 PAGEID #: 32




that Mr. Fagerberg is an officer or authorized representative of Defendant; Defendant’s board of

directors is empowered to authorize a person to enter a plea of guilty to the charge brought against

Defendant; Mr. Fagerberg has been authorized by a valid resolution to enter a plea of guilty to the

charge before the Court; and Defendant is financially able to pay a substantial fine that could be

imposed by the Court for the charge involved in the plea of guilty.

       Furthermore, the undersigned had the opportunity to address Defendant’s representative in

open court and to inform him of all Defendant’s rights and privileges as set forth in Fed. R. Crim.

P. 11(b)(1). Further, the undersigned carefully inquired of Defendant’s representative regarding

his understanding of the agreement, as well as his competence to understand the agreement on

behalf of Defendant. Having fully inquired, the undersigned Judicial Officer finds that the

tendered plea of guilty as charged in the Information was knowing, intelligent, and voluntary.

Additionally, based upon the statement of facts, which were read into the record and affirmed by

Defendant’s representative, the undersigned finds that there is a sufficient factual basis for finding

that Defendant is in fact guilty of knowingly conspiring to encourage and induce illegal aliens to

remain in the United States in violation of Title 8 U.S.C. § 1324(a)(1)(A)(v)(I).

       Based upon the foregoing, it is RECOMMENDED that the District Court accept

Defendant’s representative’s plea of guilty as charged in the Information currently pending against

Defendant and find Defendant guilty as charged of knowingly conspiring to encourage and induce

illegal aliens to remain in the United States in violation of Title 8 U.S.C. § 1324(a)(1)(A)(v)(I).

       Pending the Court’s acceptance of Defendant’s guilty plea, this matter has been referred to

the Probation Department for a pre-sentence investigation and report.

July 26, 2021                                         s/Peter B. Silvain, Jr.
                                                      Peter B. Silvain, Jr.
                                                      United States Magistrate Judge




                                                  2
    Case: 3:21-cr-00084-WHR Doc #: 13 Filed: 07/26/21 Page: 3 of 3 PAGEID #: 33




                            NOTICE REGARDING OBJECTIONS

        Pursuant to Fed. R. Crim. P. 59(b)(2), any party may serve and file specific, written
objections to the proposed findings and recommendations within FOURTEEN days after being
served with this Report and Recommendations. Such objections shall specify the portions of the
Report objected to and shall be accompanied by a memorandum of law in support of the
objections. If the Report and Recommendation is based in whole or in part upon matters
occurring of record at an oral hearing, the objecting party shall promptly arrange for the
transcription of the record, or such portions of it as all parties may agree upon or the Magistrate
Judge deems sufficient, unless the assigned District Judge otherwise directs. A party may
respond to another party’s objections within FOURTEEN days after being served with a copy
thereof.

       Failure to make objections in accordance with this procedure may forfeit rights on appeal.
See Thomas v. Arn, 474 U.S. 140 (1985); United States v. Walters, 638 F.2d 947, 949-50 (6th
Cir. 1981).




                                                 3
